Citation Nr: 1145448	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-38 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for myeloproliferative disorder, to include as secondary to service-connected malaria and splenomegaly.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for myeloproliferative disorder.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2008; a transcript of that hearing is associated with the claims file.

The Veteran initially appealed denials of service connection for malaria, splenomegaly, and hepatitis B, as well as an increased evaluation for his PTSD.  In his January 2008 hearing, the Veteran withdrew his appeal for service connection for hepatitis B.  The Board then granted a 50 percent evaluation for the Veteran's PTSD in a February 2008 Board decision, and that issue is considered final.  

Additionally, during the pendency of the appeal, service connection for malaria and splenomegaly were granted in an August 2008 rating decision.  As no notice of disagreement was received within one year of that rating decision and such represents a full grant of benefits sought on appeal, the Board considers those issues final as well.  

Thus, the sole issue left on appeal at this time is the Veteran's claim of service connection for myeloproliferative disorder.  Such issue was last remanded by the Board for further development in December 2009.  That development having been completed and the remand order substantially complied with, the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  The Veteran has been diagnosed with myeloproliferative disorder, to include myelofibrosis; he is currently service connected for malaria and splenomegaly secondary to malaria.

2.  The Veteran had service in the Republic of Vietnam and is presumed to be exposed to herbicides as a result of such service.

3.  Myeloproliferative disorder is not a presumptive disease or disorder for which service connection can be granted for exposure to herbicides in service; nor does any competent evidence, including the Veteran's lay evidence, relate his myeloproliferative disorder to such exposure during service.

4.  The Veteran's service treatment records do not demonstrate any complaint of, treatment for, or diagnosis of any myeloproliferative disorder; such disorder was first diagnosed in December 2004, many years following service.

5.  The Veteran is not competent to render a medical opinion as to the etiology of his claimed myeloproliferative disorder.

6.  The preponderance of the competent evidence of record does not demonstrate that the Veteran's myeloproliferative disorder, including myelofibrosis, is due to or aggravated by the Veteran's malaria or splenomegaly, but rather tends to demonstrate an inverse relationship between the myeloproliferative disorder and the Veteran's splenomegaly.


CONCLUSION OF LAW

The criteria establishing service connection for myeloproliferative disorder, to include as secondary to service-connected malaria and splenomegaly, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Several letters, including most recently in a January 2010 letter, also informed the Veteran what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2006 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran has asserted that his myeloproliferative disorder is the result of his service-connected malaria and/or his splenomegaly.  In his January 2006 hearing and subsequent statements, the Veteran stated that he had splenomegaly as a result of his malaria that he contracted during military service in the Republic of Vietnam, and that such splenomegaly has caused his myeloproliferative disorder.  In support of that assertion, the Veteran has submitted internet articles demonstrating that a sign and symptom of myelofibrosis is splenomegaly (an enlarged spleen).

Initially, as noted in the Introduction, the Board acknowledges that the Veteran's malaria and splenomegaly are service connected disorders.

The Veteran's service treatment records do not demonstrate any complaint of, treatment for or diagnosis of any myeloproliferative disorder during military service.  On enlistment in August 1966 and separation in April 1969, examinations disclosed that the Veteran was physically normal without any myeloproliferative, blood or bone marrow disorders noted at that time.  

The Veteran's service personnel records demonstrate that the Veteran had military service in the Republic of Vietnam from February 1967 to February 1968.

Private treatment records, particularly from 1996, do not demonstrate any treatment for myeloproliferative disorders.  VA treatment records, beginning in December 2004, demonstrate that at that time the Veteran was diagnosed with a myeloproliferative disorder, alternatively referred to in those records as myelofibrosis.  December 2004 VA lab reports from a bone marrow biopsy confirmed the Veteran's diagnosis of a myeloproliferative disorder.

Those VA treatment records from December 2004 through June 2008 generally chronicle the Veteran's treatment for that disorder, including demonstrating several months of interferon treatment in 2008.  In a June 2005 treatment note, the Veteran was shown to have splenomegaly which "could be secondary to early myeloproliferative disorder."  Subsequent treatment records demonstrate that the Veteran's myeloproliferative disorder and anemia were stable; however, beginning in March 2008, the Veteran's myeloproliferative disorder is shown "with [a] symptomatic splenomegaly."  At this time, the Veteran began interferon treatments on a weekly basis and subsequent treatment records document continued association of a symptomatic splenomegaly with his myeloproliferative disorder and interferon treatments.

The Veteran submitted a December 2006 letter from his private physician, Dr. M.P.S., D.O., which noted that the Veteran was diagnosed with an enlarged spleen secondary to malaria in 1986.  Dr. M.P.S. additionally noted the Veteran's diagnoses of anemia and thrombocythemia (myeloproliferative) disorder by VA.  He stated that he believed that the Veteran's myeloproliferative disorder had "a causative relationship to his malaria[, which] is more than likely related to his service in Vietnam rather than any other cause."

The Veteran underwent a VA examination in July 2008.  The VA examiner reviewed the claims file and noted that myeloproliferative disorder and splenomegaly were diagnosed in the VA treatment notes described above.  The Veteran stated that he was infected with malaria and was treated for that disease for three weeks in a hospital during service; the Veteran also stated that he had recurrent malarial episodes after discharge from service, though such had somewhat diminished over the past several years.  The examiner noted diagnosis of splenomegaly in the early 1980s, and diagnosis of myeloproliferative disorder in 2004, as well as interferon treatment for the preceding 5 months.  After examination of the Veteran, the examiner concluded that the Veteran had malaria in service with splenomegaly, which was more likely than not secondary to that disease in service.  She, however, opined that myeloproliferative disorder was not likely secondary to malaria.  

In a May 2009 addendum opinion, the examiner stated that the etiology of the myeloproliferative disorder was unknown though it was not related to the Veteran's malaria in service.  She continued that the Veteran's malaria caused his splenomegaly, noting that such condition "can lead to problems with infections of other blood conditions."  In a subsequent February 2010 addendum, she noted "as stated in [her] previous opinion" dated May 2009, that there was no medical data linking myeloproliferative disorder as a secondary complication of malaria.

The Board asked for a supplemental VA opinion in a June 2011 letter; such was obtained in September 2011.  The September 2011 examiner noted that the Veteran had service connected malaria and splenomegaly secondary to malaria as a result of his service in the Republic of Vietnam.  He further noted that the Veteran was diagnosed with myeloproliferative disorder based on a bone marrow biopsy in December 2004, and noted the findings and elevated platelet counts therein.  Finally, the examiner noted the development of the Veteran's symptomatic splenomegaly, requiring interferon treatment in March 2008.  

The examiner stated that there was a lack of epidemiologic evidence to link either malaria or malaria treatments to the development of myelofibrosis.  He further stated that splenomegaly, which was commonly massive and symptomatic, was shown in a majority of patients with myelofibrosis and other myeloproliferative disorders; he concluded that the Veteran's symptomatic splenomegaly was related to the Veteran's myelofibrosis, as evidenced by the response to interferon treatments.  He noted the previous VA examiner's February 2010 opinion, and stated that he agreed with the first part of the opinion, which related the Veteran's splenomegaly to his malaria.  However, he further opined that "the degree of splenomegaly and its attendant symptomatology encountered 4 years after diagnosis of a myeloproliferative disorder is most consistent with the usual clinical course of myeloproliferative disorder/myelofibrosis and cannot be attributed to his previous history of splenomegaly related to his malarial infection."  

Regarding other infections or blood conditions as noted in the second part of the previous examiner's opinion, the September 2011 examiner noted there was no increased risk of other infections as a result of myeloproliferative disorder; he additionally stated that "other blood conditions" most likely referred to lower platelets and white blood cells counts, which was the opposite of the Veteran's clinical presentation, who presented with thrombocythemia and a normal-to-elevated white blood cell count.  The examiner concluded that the Veteran's myeloproliferative disorder was not caused by or aggravated by his service-connected malaria and splenomegaly.

On the basis of the foregoing evidence, the Board finds that service connection for myeloproliferative disorder is not warranted.  Initially, the Board finds that the Veteran has been diagnosed a myeloproliferative disorder, including myelofibrosis.  Thus, the first element of service connection has been met.  

Next, the Board notes that the Veteran is presumed to have been exposed to herbicides as a result of his military service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, myeloproliferative disorder, including myelofibrosis, is not a presumptive disease/disorder for which service connection can be granted.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Although, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Such notwithstanding, the Board notes that neither the Veteran, either of the VA examiners or his private physician, nor any of the other competent evidence of record has noted or alleged any relationship between the Veteran's myeloproliferative disorder and his herbicide exposure during service.  Accordingly, even though the Veteran is presumed exposed to herbicides during military service, service connection as a result of such exposure is not warranted on the evidence of record.  

Additionally, the Board notes that no evidence of any myeloproliferative disorder is shown in the Veteran's service treatment records.  In fact, the Veteran's first diagnosis of any myeloproliferative disorder is in December 2004, many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records may be a fact that the Board can consider).  Accordingly, the Board cannot grant service connection on a direct service connection basis, as no injury or event during military service has been demonstrated or alleged in this case.  See 38 C.F.R. § 3.303.

On appeal, the Veteran has alleged that his myeloproliferative disorder is the result of his service-connected disabilities, malaria and/or splenomegaly; the Veteran most recently specifically contended that it is his splenomegaly that has caused his myeloproliferative disorder.  While the Veteran is adamant in his belief, the Board notes that the Veteran is not competent in this case to render a medical opinion as to the etiology of his myeloproliferative disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Additionally, the Board finds the internet articles that the Veteran has submitted to have no probative value in this case, as such internet articles are generic information regarding myeloproliferative disorders and myelofibrosis, and such information does not address the specific facts involved in this case.

The competent evidence of record includes the Veteran's private physician's opinion, as well as the two VA examiners' opinions.  After carefully weighing the probative value of these competent medical opinions, the Board finds that the evidence is not at least in equipoise in this case.  

Dr. M.P.S.'s opinion noted the Veteran's malaria and splenomegaly, as well as the currently diagnosed myeloproliferative disorder.  He concluded that there was a causative relationship between the Veteran's malaria/splenomegaly and his myeloproliferative disorder, and that such malaria/splenomegaly was the result of military service.  While the private physician's opinion provides a positive link between the Veteran's service-connected disabilities and his myeloproliferative disorder, the private physician's opinion is unsupported by any rationale for that opinion.  Likewise, that opinion fails to address the VA treatment records of record which demonstrate that the Veteran's symptomatic splenomegaly began following his diagnosis of myeloproliferative disorder, necessitating interferon treatment in 2008; nor does that opinion address the June 2005 evidence of a possible inverse relationship to the examiner's opinion, namely that splenomegaly could be the result of early myeloproliferative disorder.  For these reasons, the Board gives the private physician's opinion little to no probative value in this case.

Likewise, the VA examiner's July 2008 and subsequent May 2009 and February 2010 addendum opinions little to no probative value, for similar deficiencies noted in the private physician's opinion.  The Board notes that the July 2008 opinion has no rationale associated for its opinion regarding the association to the Veteran's malaria.  The subsequent addendum opinions in May 2009 and February 2010 are similarly lacking rationales for the conclusions reached in those opinions.  Also, all of these opinions fail to address significant lack of treatment for myeloproliferative disorder prior to 2004, even though splenomegaly was diagnosed in 1986, and also fails to address the symptomatic splenomegaly and requiring interferon treatment subsequent to diagnosis of myeloproliferative disorder in 2004.  Finally, the July 2008 examiner never addresses any association to splenomegaly at all in her three opinions.  For these reasons, the Board places little to no probative value on these opinions.

Instead, the Board finds the September 2011 VA supplemental opinion to be the most probative opinion of record and finds that the weight of that opinion vastly outweighs the private physician's private opinion in this case.  The Board notes that the September 2011 examiner's opinion concludes that neither the Veteran's malaria nor splenomegaly caused or aggravated the Veteran's myeloproliferative disorder.  In so finding, that examiner provides supporting facts and rationale for his opinion, including a discussion as to the subsequent symptomatic presentation of splenomegaly several years after initial diagnosis of his myeloproliferative disorder.  Additionally, he specifically noted that a clinical presentation of the Veteran's splenomegaly and its attendant symptomatology was that of a usual clinical course present at the relevant time for someone with myeloproliferative disorder.  Such a statement appears to suggest that there is, in fact, an inverse relationship than that asserted by the Veteran in this case-namely, that the Veteran's myeloproliferative disorder is aggravating his splenomegaly, instead of vice versa.  Finally, the examiner agreed with the previous VA examiner's opinion that myeloproliferative disorder was not known as a secondary complication of malaria.  

After consideration of the above-which the previous opinions did not address, as discussed above-the examiner concluded that the Veteran's myeloproliferative disorder, including myelofibrosis, could not be attributed to his previous history of splenomegaly or malaria.  For the above noted reasons, the Board places a higher probative value on the September 2011 examiner's opinion, and finds that such probative value outweighs the probative value of the private physician's opinion in this case.  

As the private physician's positive opinion is outweighed in this case, the preponderance of evidence is not in equipoise regarding the relationship between the Veteran's myeloproliferative disorder and his service connected malaria and splenomegaly.  Accordingly, the Board must deny service connection for myeloproliferative disorder on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for myeloproliferative disorder, , to include as secondary to service-connected malaria and splenomegaly, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


